Citation Nr: 0109471	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for nicotine dependence, to 
include service connection for heart disease and respiratory 
disease claimed as secondary to tobacco use.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from August 
1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The veteran claims that he began smoking, and incurred 
nicotine dependence, during active service.  His claim for 
service connection was received at the RO in October 1997.  
As such, service connection may be established if the 
evidence establishes that injury or disease resulted from 
tobacco use during active military service.  See, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VA O.G.C. Prec. Op. No. 2-
93 (Jan. 13, 1993); VA O.G.C. Prec. Op. No. 19-97 (May 13, 
1997).

In November 2000 the veteran's representative, Tracy B. 
Underwood of the American Legion, submitted a written brief 
presentation.  This stated in part that "The American Legion 
has carefully reviewed this case together with the evidence 
in the claims folder.  . . .  His medical record shows that 
he has respiratory problems with nicotine dependency is 
related to smoking and it all started while he was in 
service." However, the record contains no competent medical 
evidence showing a diagnosis of nicotine dependence or of any 
tobacco related respiratory or cardiovascular disorders.

In October 1997 the veteran submitted a statement which 
contained his assertions of having nicotine dependence.  
Accompanying this was a copy of an October 1997 prescription 
form signed by Dr. Reed for the medication Zyban.  The 
veteran asserted that he was prescribed this for his nicotine 
dependence; however, there is no narrative supporting this 
from the physician.  

In February 1998 the veteran executed a release form so that 
VA could obtain records from Dr. Reed, the veteran's private 
physician.  The RO requested these records and in April 1998 
three pages of medical records were submitted by Dr. Reed.  
An October 1997 electrocardiogram report which was annotated 
"abnormal EKG."  An October 1997 chest x-ray report which 
revealed "no acute cardiopulmonary changes."  A November 
1997 office visit note was submitted.  It stated that the 
veteran "comes in today for follow-up of cardiac assessment 
and history of hypertension.  He is still smoking and is 
wondering if there is anything going on that could be blamed 
on his 'nicotine addiction' (since there is a Federal law, he 
says that would allow him and veteran's like him to have 
complete coverage for any disease due to nicotine 
addiction)."  This note indicates that the veteran had a 
blood pressure of 170/86 and that he was prescribed 
medication for his hypertension.  These records only contain 
a confirmed diagnosis of hypertension.  There is no medical 
diagnosis of nicotine dependence contained in these records 
and no medical diagnosis of any other cardiovascular or 
respiratory disorder.  We also note that the RO requested 
records from Dr. Reed, the veteran's private physician, and 
he chose to submit to VA only partial records.  

In December 1999 the veteran submitted a statement in which 
he asserted that he had respiratory disorders (allergic 
rhinitis, sinusitis, and sleep apnea) as a result of nicotine 
dependence.  Attached were 3 sheets of paper.  One was a 
medical record from Dr. Razzetti which indicated a diagnosis 
of sleep apnea, but did not relate it to smoking or nicotine 
dependence.  A second sheet was an allergy test form dated 
June 1998; this form shows numerical results for the 
veteran's exposure to various allergens.  Finally there is a 
single page of printed material form the internet web site 
"drkoop.com," which states that smoking can exacerbate 
allergies.  

The veteran has also submitted copies of his service medical 
records and a copy of a photograph taken of him during 
service which shows him holding a cigarette.  

Simply put, the veteran has submitted no competent medical 
evidence showing that he has nicotine dependence as claimed, 
nor is there any evidence of any tobacco related respiratory 
or cardiovascular disease.  This puts the veteran on notice 
that he needs to submit competent medical evidence to support 
his claims.  He is also on notice that Dr. Reed failed to 
submit complete copies of the veteran's medical treatment 
records. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
ask him to provide a list containing the 
names of all health care professionals 
and/or facilities (private and 
governmental) where he had been treated 
for his claimed nicotine dependence, 
cardiovascular, and respiratory 
disabilities since his separation from 
service in 1968.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make arrangements 
in order to obtain all the records of 
treatment from all the sources listed by 
the veteran which are not already on file.  
The Board is particularly interested in 
obtaining complete copies of all treatment 
records from Dr. Reed.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  The RO should 
specifically inform the veteran that he 
needs to supply medical evidence that he 
has the disabilities that he is claiming.   

3.  The veteran should be scheduled for 
the appropriate VA examination(s) for 
cardiovascular disorders, respiratory 
disorders, and psychiatric disorders 
(nicotine dependence).  The report of 
examination should include a detailed 
account of all manifestations of the 
alleged disorders found to be present.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to completion 
of the report.  The claims folder and a 
copy of this remand must be reviewed by 
the examiner in conjunction with the 
examination.  The examining physicians are 
requested to indicate the following:  Does 
the veteran have any cardiovascular and/or 
respiratory disorders which are related to 
tobacco usage?  Does the veteran have 
nicotine dependence?  If so, what is the 
likelihood that it was incurred by smoking 
during service from 1964 to 1968, and what 
is the effect of over 2 decades of tobacco 
use subsequent to service?  The examiners 
should provide complete rationale for all 
conclusions reached.

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


